Appeal of MARY ORBACH.Orbach v. CommissionerDocket No. 1951.United States Board of Tax Appeals1 B.T.A. 1256; 1925 BTA LEXIS 2607; May 26, 1925, decided Submitted April 29, 1925.  *2607 Robert A. Littleton, Esq., for the Commissioner.  *1256  Before JAMES, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax for the year 1920 in the amount of $621.08.  No testimony was offered by the taxpayer.  From the allegations of the petition admitted by the answer, and from the revenue agent's report and the income-tax return of the taxpayer introduced in evidence by the Commissioner, the Board makes the following FINDINGS OF FACT.  The taxpayer is an individual residing at Wallington, New Jersey.  In her income-tax return for 1920 the taxpayer claimed a deduction as business expenses in the sum of $4,200 on account of lawyer's fees expended during that year.  The Commissioner disallowed the deduction.  DECISION.  The determination of the Commissioner is approved.